Citation Nr: 1142556	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy with residuals scars. 

2.  Entitlement to an initial evaluation in excess of 10 percent for recurrent dermatitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1986 and from November 1990 to June 1991 with active duty for training from April 1989 to June 1989, and additional service in the Army National Guard until June 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which, in pertinent part, denied entitlement to service connection for a hysterectomy with residual scars, and granted service connection for dermatitis and assigned a 10 percent evaluation effective September 13, 2007.

The Board remanded the case to the RO for further development in May 2011.  The case is once again before the Board for review.  The Board finds, however, that an additional remand is necessary prior to review of the Veteran's claim for service connection.

The Board notes that the Veteran submitted additional medical evidence pertaining to her claim for service connection for a hysterectomy with residual scars; however, she did not waive initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 19.37, 20.1304 (c) (2011).  Because this evidence is not pertinent to the Veteran's claim for an increased rating for recurrent dermatitis, the Board finds no prejudice in proceeding with the issuance of decision on that issue.  Additional evidence pertinent to the Veteran's claim for service connection for a hysterectomy shall be considered by the AOJ on remand.  

The issue of entitlement to service connection for a hysterectomy with residual scars is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

1.  The Veteran's recurrent dermatitis affects 3 to 10 percent of the total body.  The Veteran has taken a prednisone dose pack, but is not shown to have used prednisone for a total duration of six weeks or more during the past 12-month period.  She did not use other systemic corticosteroids, immunosuppressive drugs, intensive light therapy, UVB, PUVA, or electron beam therapy.

2.  The Veteran has minor scarring which is hypopigmented, covering 1 percent of the total body.  Scars are not deep, do not cause limitation of function, and are not shown to be unstable or painful.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for recurrent dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805, 7806 and 7817 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an October 2007 letter, VA informed the Veteran of the evidence necessary to substantiate her claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The October 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in March 2008 and June 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations obtained in this case are adequate.  VA examinations document and consider the Veteran's complaints and symptoms and fully address the relevant rating criteria in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  



B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected dermatitis results in symptoms that would warrant different ratings.

The Veteran was assigned a 10 percent evaluation for recurrent dermatitis under Diagnostic Code 7806.  Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2011).  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  Id. 

Diagnostic Code 7817 (exfoliative dermatitis) provides a 10 percent rating for exfoliative dermatitis where there is any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2011).  A 30 percent rating warrants any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-waive ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is warranted where there is generalized involvement of the skin without systemic manifestations, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-waive ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  Id.

Under Diagnostic Code 7801, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches (77 sq. cm.); and a 10 percent evaluation for an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801. Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1). A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2). 

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802. Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage. Id. at Note (2). 

Superficial and unstable scars are assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2). 

Under the current rating schedule, scars that are superficial and painful on examination are assigned 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2). 

Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Parenthetically, the Board also notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994) (impairments associated with a veteran's service-connected disability may be rated separately unless they constitute the same disability or the same manifestation).

A March 2008 VA examination shows that the Veteran had skin rashes on both upper arms, inner thighs, and her abdomen.  Her rash did not itch.  The rash had been continuously present since 1991.  Physical examination showed very small, raised, and dry follicular-type lesions on both upper biceps, and fewer on her lower abdomen and inner thighs.  The rashes were not red.  There was no erythema, no drainage, no pus, and no scarring present.  The Veteran was diagnosed with recurrent dermatitis.  The VA examiner stated that the rash occupied 4 percent of the upper extremities (2 percent on each arm); approximately 2 percent of the lower abdomen; approximately 2 percent on each thigh; and 0 percent of exposed body parts.  He stated that there was no scarring or disfigurement.  

During the Veteran's RO hearing, she reported that she had itching, with occasional bleeding and pus due to her dermatitis.  She also reported scarring and skin discoloration.  

A June 2011 VA examination shows that the Veteran had a rash on upper arms, legs, and thighs.  The rash did not itch.  The Veteran reported that she developed "knots" under the skin which occasionally got infected.  She used no creams or ointments at the time of the examination.  Her rash was constant.  She had taken a prednisone dose pack which helped temporarily.  The VA examiner stated that the Veteran had no immunosuppressive drugs or corticosteroids other than what was mentioned above.  She had no light therapy, UVB, PUV, or electron beam therapy.  There was no malignant neoplasm and no urticaria, primary cutaneous vasculitis, or erythema muliforme.  She had no incapacitates in the past year.  A physical examination of the skin showed a very reddish, slightly raised rash on both triceps measuring approximately 5 to 6 inches by 2 to 3 inches.  There was no pus, draining, or blood.  The Veteran had minor hypopigmented scars on both forearms.  She had a very splotchy and scattered reddish skin rash on both thighs, not as significant as her upper arms.  The Veteran was diagnosed with recurrent dermatitis affecting approximately 2 percent of the total body, and 2 percent of the exposed body.  The rash on the thighs covered affected approximately 1 percent of the total body and 0 percent of the exposed body.  There was also some minor scarring, which was hypopigmented on the forearms, affecting approximately 1 percent of the total body and 1 percent of the exposed body.  No scarring was seen on the thighs. 

Medication lists included on VA treatment records dated from 2008 to 2011 do not reflect the use of systemic corticosteroids or immunosuppressive drugs for treatment of the Veteran's dermatitis.

Symptoms of Veteran's dermatitis include a rash covering 3 to 10 percent of the exposed body, minor scarring which was hypopigmented, covering 1 percent of the total body; as well as reported itching with some bleeding and pus.  

The Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Codes 7806 or 7817.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 and 7817 (2011).  The Veteran's recurrent dermatitis is not shown to involve 20 to 40 percent of the entire body or of exposed areas affected as described for a higher 30 percent evaluation under Diagnostic Code 7806.  VA examinations show that the Veteran had 3 percent to 10 percent of the entire body affected.  The Veteran's dermatitis did not require systemic therapy such as corticosteroids or other immunosuppressive drugs, PUVA, UVB treatments, or electron beam therapy for a total duration of six weeks or more during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 and 7817 (2011).  While a June 2011 VA examiner noted that the Veteran had taken a prednisone dose pack in the past; the Veteran is not shown to have been treated with prednisone or other systemic corticosteroid for a total duration of six weeks in a one year period.  VA treatment records dated from 2008 to 2011 do not reflect the use of systemic corticosteroids or immunosuppressive drugs for treatment of the Veteran's dermatitis.  The June 2011 VA examiner also noted that the Veteran had not used other immunosuppressive drugs or corticosteroids, and she had not used light therapy, UVB, PUV, or electron beam therapy.  In light of the foregoing; the Board finds that a higher 30 percent evaluation is not warranted under either Diagnostic Code 7806 or 7817.  

The Board notes that a disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  The Veteran's recurrent dermatitis has not been shown to result in disfigurement of the head, face, or neck to warrant a rating under Diagnostic Code 7800, and is only shown to be present on the arms, inner thighs, and abdomen. 

The Veteran had minor scarring on the forearms, which was hypopigmented, covering 1 percent of the total body.  The Board finds that a compensable evaluation is not warranted under Diagnostic Codes 7801, 7802, or 7803, where medical evidence of record does not establish a scar that is deep, causing limited motion; scars covering an 144 square inches or greater; or scars that are unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7803 (2011).  The Board finds that a compensable evaluation is not warranted under Diagnostic Code 7804, where the Veteran's scars are not shown to be painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  There was no pain to the Veteran's scars noted at the time of the June 2011 VA examination.  Further, the Veteran's scars are not shown to result in limitation of function to warrant a rating under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  In light of the foregoing, the Board finds that a separate evaluation is not warranted based on scars.  

Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of her dermatitis.  In this regard, the Veteran is competent to report on factual matters of which she has firsthand knowledge; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay testimony with respect to her symptomatology, to include itching, bleeding, and puss due to her dermatitis.  She also reported scarring and skin discoloration.  She is competent to provide such testimony.  The Board finds that the Veteran's statements are generally credible; although some discrepancy is noted in that the Veteran reported itching during her RO hearing, but denied itching during March 2008 and June 2011 VA examinations.  The Board has, nonetheless, considered the Veteran's statements in evaluating her assigned ratings.  The Board notes the rating criteria for skin disabilities tend to describe objective medical findings, such as percent of total body area affected; therefore, were these findings are not readily observable by a lay person, objective medical findings and opinions provided by the Veteran's treatment reports and her VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is nothing in the record to indicate that any of the individual service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran has not shown that the manifestations of her service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  




C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's recurrent dermatitis with scars warrants a higher rating evaluation.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial evaluation for recurrent dermatitis, in excess of 10 percent is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board remanded the Veteran's claim in May 2011 for a VA gynecological examination to determine whether a cervical cone biopsy performed in service caused or contributed to the need for a hysterectomy in November 2002.  A VA examination was completed in June 2011.  The VA examiner indicated, however, that because the operative report or pathology report for the Veteran's hysterectomy was not of record, she was unable to determine whether or not the Veteran's hysterectomy was performed for her complaints of dysmenorrheal/pelvic pain and menorrhagia, or for cervical dysplasia.    

Subsequent to the examination, the Veteran submitted additional medical evidence pertaining to her hysterectomy, to include operative reports.  The Board finds, therefore, that a remand for a supplemental VA medical opinion is necessary to address additional medical evidence submitted by the Veteran, and to provide an opinion as to the whether the Veteran's claimed hysterectomy is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case back to the June 2011 VA medical examiner (or another appropriate examiner if that provider is not available) for a supplemental medical opinion to determine if the Veteran's hysterectomy is etiologically related to service.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review.  The examiner should review the entire claims file, to include additional medical evidence submitted by the Veteran in September 2011. 

The examiner should state, based on the available evidence, whether an in-service cone biopsy performed in January 1991 as a result of HPV and CIN III at least as likely as not caused or contributed to the need for a hysterectomy in November 2002.  The VA examiner should indicate whether Veteran's November 2002 hysterectomy is otherwise related to active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


